Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated September 21, 1992 (People v Ryans, 186 AD2d 233), determining an appeal from a judgment of the Supreme Court, Queens County, rendered September 18, 1989, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the *688effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, O’Brien and Copertino, JJ., concur.